Citation Nr: 1418542	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-48 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, with verified service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was last before the Board in April 2013, at which time it was remanded for further development.


FINDINGS OF FACT

It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred peripheral neuropathy in service, that peripheral neuropathy manifested to any degree within the year following the Veteran's last date of presumed exposure to herbicides or within the first post-service year, or that peripheral neuropathy is attributable to service, including the Veteran's presumed exposure to herbicides.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2009.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained medical opinions as to the etiology of his claimed disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2013).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2013).

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2013).  This list includes peripheral neuropathy, but as specified in 38 C.F.R. § 3.307(a)(6)(ii), the presumption is limited to peripheral neuropathy manifested to a compensable degree within one year after the last herbicide exposure (i.e., one year after leaving Vietnam).  Id.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for other organic diseases of the nervous system if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for peripheral neuropathy as a result of exposure to herbicides.  

A November 2007 private medical record notes a chief complaint of difficulty walking.  Ataxia, etiology uncertain, was assessed at this time.

An April 2008 private medical record documents concern over gait and balance problems.  The note also reflects that the Veteran reported significant exposure to herbicides and that the treating physician desired that the Veteran been seen at the VA hospital in this regard.  

Of record is a May 2008 VA Agent Orange Program Note.  The note documents a history of balance disorder for about 10 years, which had worsened over the last year, and gait disturbance with unknown etiology.  Examination resulted in assessments of seizure disorder, loss of weight and balance disorder.  Peripheral neuropathy, was not assessed.  

Subsequent VA neurology notes document suspected multiple sclerosis and complaints regarding balance and gait.  See e.g. August 2008 VA neurology note.  An October 2008 VA neurology clinic note documents presumed Agent Orange exposure, as well as occasional burning in both legs, in addition to complaints regarding balance and gait.  It also documents an assessment of white matter disease not consistent with multiple sclerosis.  

A February 2009 VA record documents that the Veteran underweight EMG testing to address his complaints.  Testing at this time, resulted an abnormal findings in the legs and an assessment of a chronic mild sensorimotor primarily axonal neuropathy and superimposed chronic left lumbosacral radiculopathies involving left L5-S1 nerve roots.  Subsequent records document continued assessments in this regard. 

In April 2009, the Veteran was afforded a VA examination, albeit not based upon a full review of the claims file, but rather his VA medical records.  The examination notes that the Veteran sought service connection for peripheral neuropathy attributable to exposure to herbicides.  

At the time of the examination, the Veteran reported that he did not remember when he first had noted trouble with balance and peripheral neuropathy, but related that in about 2006 he noticed trouble with his balance.  He related also that the condition had progressed to a "pins and needle "feeling in his lower legs and sometimes throughout his body, with assessment of neuropathy by the VA neurology clinic.  

The examiner noted the above-outlined VA treatment, with assessment of chronic mild sensorimotor, primarily axonal peripheral neuropathy with unclear etiology.  Examination resulted in an assessment of chronic mild sensory motor, primarily axonal, peripheral neuropathy of uncertain etiology.  In regard to the herbicide question, the examiner noted that there was no evidence from the current history, physical examination and medical literature that the Veteran's chronic peripheral neuropathy is due to exposure to herbicides.  He thus concluded that it was less likely than not that the condition was attributable to presumed exposure to herbicides.   

In support of his claim, the Veteran submitted personal statements dated in May 2009 from himself, his cousin, his wife and his sister.  The statements generally relate that the authors felt that the Veteran's neuropathy was attributable to service, particularly as due to exposure to herbicides.  None of the statements indicate that the respective authors have any degree of medical training.  

In an October 2010 statement, the Veteran offered his reasons for disagreeing with the denial of the present claim.  He asserted that his condition was directly related to herbicide exposure.  He noted that it was documented in medical research that neuropathy could be latent for many years or decades due to short term exposure to herbicides.  He noted that the VA Medical Center (VAMC) in Cincinnati had found no "other problems with which neuropathy is often associated" and that he thus believed that the probability was high that his neuropathy is attributable to herbicide exposure.  

In accordance with the Board's remand directives, the claims file was referred to a VA examiner to obtain an opinion given that the April 2009 opinion was not offered based upon a full review of the claims file.  Such an opinion was obtained in April 2013, and is of record.  The opinion report notes that the full claims file was reviewed and noted that prior to 2008 the records pertained to the Veteran's epilepsy, but not peripheral neuropathy.  The examiner outlined the history of peripheral neuropathy, noting that the condition was assessed by EMG in February 2009.  

Based upon a review of the claims file, the April 2013 VA examiner (a neurologist) concluded that it was less likely than not that the Veteran's condition of idiopathic peripheral polyneuropathy is caused by or related to active service, including exposure to herbicides.  The examiner noted that the Veteran had been extensively worked up and assessed as having idiopathic peripheral neuropathy, which the Veteran contended is attributable to herbicide exposure in Vietnam and had its onset in service.  She explained that the weight of the medical literature supported that Agent Orange could indeed cause symptoms of peripheral neuropathy, but that the weight of the literature also supported that any signs and symptoms of the peripheral nerves occur at the time of the acute exposure and then improve as exposure stops.  She related that this was not the pattern of the Veteran's peripheral neuropathy.  She explained that his first symptoms, even by the most generous assessment, occurred over 35 years following his discharge and thus over 35 years after cessation of exposure to herbicides.  She explained that the Veteran's diagnosis of idiopathic peripheral neuropathy was a diagnosis of exclusion based upon negative workup looking for treatable etiologies.  She emphasized that it should be noted that over two-thirds of all diagnosed cases of peripheral neuropathy are without treatable etiology and thus carry the diagnostic label of "idiopathic."  She explained that "we do not know what caused the Veteran's idiopathic peripheral neuropathy, but we do know what did not cause his idiopathic peripheral neuropathy, and that is Agent Orange or military service."  

Initially, the Board notes that the provisions providing for presumptive service connection of other organic diseases of the nervous system are inapplicable in the present case.  The Board acknowledges the Veteran's reports of symptoms shortly after discharge from service.  However, the evidence does not show that current peripheral neuropathy manifested to a compensable degree within the first post-service year.  38 C.F.R. § 3.307.  Although the Veteran attempts to relate the currently diagnosed neuropathy to service and shortly thereafter, as a layperson, he is not competent to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides. 3 8 C.F.R. § 3.313(a).  In this regard, the Board notes that the herbicide regulations provide for service connection of early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides. 38 C.F.R. § 3.309(e).  No diagnosis of early-onset peripheral neuropathy appears in the record, including the most recent VA examination which explains that the timeline of the Veteran's neuropathy is inconsistent with herbicide exposure.  Nevertheless, the claim could be substantiated on a direct basis.  Combee, supra.

However, the Board finds in that regard that peripheral neuropathy was not incurred in service.  As noted above, a review of the service treatment records discloses no assessments or complaints regarding peripheral neuropathy and the VA examiner determined that current peripheral neuropathy is not related to service, to include as a result of herbicide exposure.  The examiner's opinion is adequate and entitled to probative weight as she reviewed the history and provided an opinion supported by a rationale.  As such, the claim cannot be substantiated on this basis.  Gilbert, supra.  Moreover, continuity of symptomatology is not shown for this neurological disability as the service medical records, including the separation examination do not show the condition was noted in service.  

The Board acknowledges the Veteran's belief that his exposure to herbicides resulted in his peripheral neuropathy, as well as his provided history of symptomatology in service and since the 1970s.  Although the Veteran is competent to report a history of his lay observations, he is not competent to address the etiological question of whether his peripheral neuropathy is attributable to exposure to herbicides as this is clearly a complex medical question.  Likewise, the remaining lay statements attributing the condition to service and herbicide exposure are not competent evidence.  Jandreau, supra.  That is to say, the facts of this particular case make it untenable to accept that a layperson would have the expertise to offer an opinion.

As the Veteran's etiological theories cannot serve to substantiate the claim, resolution thereof depends on the weight to be assigned to the remaining competent evidence of record, particularly the VA opinions.  In this regard, the Board finds that the most-recent April 2013 VA opinion indicates beyond a preponderance that the Veteran's peripheral neuropathy is not attributable to herbicide exposure.  The opinion clearly relates that the Veteran has idiopathic peripheral neuropathy of uncertain etiology.  However, although the etiology thereof is uncertain, the opinion clearly indicates that the condition is not attributable to exposure to herbicides as the clinical presentation and history of the disorder is not consistent with causation due to herbicide exposure.  

In sum, the Board finds that the evidence preponderates against granting the claim for service connection of peripheral neuropathy.  This condition did not first manifest in service and the presumptive regulations regarding peripheral neuropathy are inapplicable as the Veteran does not have either of these conditions.  Otherwise, the evidence preponderates against the claim and, in particular, against attributing this condition to exposure to herbicides.  Accordingly, the claim must be denied.  Id.  


ORDER

Entitlement to service connection for peripheral neuropathy, to include as exposure to herbicides is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


